 Case 1:20-cv-08668-VM Document 115 Filed 05/28/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NATIONAL COALITION ON BLACK CIVIC :
PARTICIPATION, et al.,             :
                                   :
                    Plaintiffs,    :    20 Civ. 8668 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
JACOB WOHL, et al.,                :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiffs      National    Coalition      on    Black      Civic

Participation (“NCBCP”), Mary Winter, Gene Steinberg, Nancy

Hart, Sarah Wolff, Karen Slaven, Kate Kennedy, Eda Daniel,

and Andrea Sferes (collectively, “Plaintiffs”) filed this

action against defendants Jacob Wohl (“Wohl”), Jack Burkman

(“Burkman”), J.M. Burkman & Associates, LLC (“J.M. Burkman &

Associates”), Project 1599, and John and Jane Does 1 through

10   (collectively,      “Defendants”).   Plaintiffs     allege   that

Defendants   sent     robocalls   containing     false   information

intended to scare recipients from voting by mail, in violation

of Section 11(b) of the Voting Rights Act (“VRA”), 52 U.S.C.

§ 10307(b), and Section 2 of the Ku Klux Klan Act (“KKK Act”),

42 U.S.C. § 1985(3). (See Complaint, Dkt. No. 1.)

      Now before the Court is a motion and memorandum of law,

submitted    pro    se   by   Towaki   Komatsu    (“Komatsu”),      for

permissive intervention under Federal Rule of Civil Procedure


                                  1
 Case 1:20-cv-08668-VM Document 115 Filed 05/28/21 Page 2 of 4




24(b). (“Motion,” Dkt. No. 109.) For the reasons set forth

below, the Motion is DENIED.

                               I.     BACKGROUND

       On May 6, 2021, Letitia James, Attorney General of the

State of New York (“NY AG”) acting on behalf of the People of

the State of New York, submitted a letter requesting a

premotion conference regarding her anticipated motion to

intervene. (See “May 6 Letter,” Dkt. No. 92.) On May 19, 2021,

the    Court     construed    the   NY       AG’s   letter   as   a   motion    to

intervene and granted the motion.

       On May 22, 2021, the instant Motion was filed by Komatsu.

Komatsu        seeks   intervention          to     challenge     what   Komatsu

describes is the NY AG’s selective enforcement of voting

rights laws and alleged misconduct in connection with the

2017     New    York   City    government           elections.     Komatsu     has

separately brought suit against various defendants alleging

misconduct surrounding this 2017 election. See Komatsu v.

City of New York, No. 18 Civ. 3698 (S.D.N.Y. filed April 26,

2018).

                              III. DISCUSSION

       The Court is not persuaded that permissive intervention

is appropriate here. Under Rule 24(b), the court may permit

a timely application to intervene where the moving party “has

a claim or defense that shares with the main action a common


                                         2
 Case 1:20-cv-08668-VM Document 115 Filed 05/28/21 Page 3 of 4




question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

“Permissive intervention is wholly discretionary with the

trial court.” Rosado v. Pruitt, No. 17 Civ. 4843, 2018 WL

262835, at *3 (E.D.N.Y. Jan. 2, 2018) (internal quotation

marks omitted) (quoting U.S. Postal Serv. v. Brennan, 579

F.2d 188, 191 (2d Cir. 1978)).

     Komatsu has not identified any claim or defense he wishes

to assert that shares a common question of law or fact with

the main action. Komatsu’s allegations lack any connection to

the robocalls at issue in the instant suit, or even the 2020

presidential     election.      The      NY       AG’s    conduct    that   Komatsu

complains   of    pertains        only       to    the     2017    New   York    City

government election and its aftermath. Komatsu instead argues

that a “claim that I have that shares with this action a

common   question      of   law    and        perhaps       fact    is   about    the

qualifications that the NY AG actually lacks and instead

pretends to have that should have been a prerequisite that it

needed to meet and prove it possessed in order to have been

granted authorization to intervene in this case.” (Motion at

110 ¶ 86.) But the NY AG’s qualifications are not remotely

relevant    to   the    main      action,          which    relates      solely    to

Defendants’      alleged       conduct         in        issuing    robocalls      in

connection with the 2020 presidential election. Therefore,




                                         3
 Case 1:20-cv-08668-VM Document 115 Filed 05/28/21 Page 4 of 4




Komatsu’s claims and the main action lack a common question

of law or fact, and permissive intervention is unwarranted.

                              II.       ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that the motion filed by Towaki Komatsu to

intervene in this action (Dkt. No. 109) is DENIED.

SO ORDERED.

Dated:     New York, New York
           28 May 2021

                                        ___________________________
                                               Victor Marrero




                                    4
